AFTER REMAND FROM SUPREME COURT
ROBERTSON, Presiding Judge.
The prior judgment of this court, which denied a petition for writ of mandamus without opinion, has been reversed and the cause remanded by the Supreme Court of Alabama. On remand and in compliance with the supreme court’s opinion of February 14, 1992, 603 So.2d 366, we now issue *368the writ of mandamus and direct the District Court of Lee County to withdraw its order granting blood testing.
WRIT GRANTED.
THIGPEN and RUSSELL, JJ., concur.